DETAILED ACTION
This communication is in responsive to amendment for Application 16/913899 filed on 12/10/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-21 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 12/10/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-21 are moot in view of the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10742771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate every claim of instant specification because the issued claims include at least all the element of the independent claims. Similar rationale applies to claims 1-20 of US Patent No. 10362146 B1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 13-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (hereinafter Walker) Us 2014/0282796 A1 in view of Speek 2013/0332818 A1 and further in view of Ishii et al. (hereinafter Ishii) US 2016/0006829 A1.  

Regarding Claim 1, Walker teaches a system for servicing requests associated with a content management system, the system comprising: 
a processor; a non-transitory computer readable medium storing a processor-based application, the processor-based application including instructions which when executed (Fig. 17), will cause the processor to: 
maintain associations between content repository-specific object types of objects stored in multiple distinct content repositories (¶0035-¶0045, ¶0051-¶0055 & Fig. 2; integration system 100 maintains associated between the stored data for each media production on one or more storage devices in the media e.g. 50A, B, C, D media production is stored on provider system 105A, B, C, D) and a first normalized object type (¶0035-¶0045, ¶0051 & Fig. 2; normalized media documents 200 maintain association with the content provider systems. For example, after importing the media productions from the content provider systems, the media integration system 100 may next create and store a normalized media document representing each media production. A "media document" may refer to any data structure, object, or portion of stored information that describes or represents the corresponding media production. The media document for a given media production is referred to as being a "normalized" media document because its format is independent of the particular content provider system from which the media production was obtained. For example, regardless of the particular content provider system from which a given movie originates, the normalized media document for the movie may include metadata describing the movie, such as its title, director, actors, release year, rating, etc. The normalized media documents for all the movies obtained from all the content provider systems may have the same information fields and format. For example, in some embodiments the normalized media document for each movie could be stored as a row in a relational database, where the row includes a column for the movie's title, another column for the movie's director, etc.), including an association between a first content repository-specific object type of objects stored in a first content repository and the first normalized object type (¶0035-¶0045, ¶0051-¶0055 & Fig. 2; see canonical object. Also see FIG. 2 illustrates a set of mappings 202 generated by one or more mapping modules based on the normalized media documents. Once the mappings have been generated, a canonicalization module may create a plurality of canonical objects 204 based on the mappings 202. Each canonical object is an object, data structure, or portion of stored 
maintain an association between the first normalized object type and a governance rule (Fig. 2 & ¶0051-¶0070; the media integration system 100 may also store other information in association with the canonical object that applies to all of the normalized media documents in the set. This additional information is illustrated in FIG. 2 as the override/additional information 208 “governance rule.” For example, suppose that a given canonical object groups together a set of normalized media documents corresponding to movies from different content provider systems. Each content provider may provide its own description of the movie, but it may be desirable to use a different 
receive a first request from a web application, the first request identifying a first object of the first content repository-specific object type and a first action to be performed with respect to the first object (¶0045 & ¶0074-¶0080 & Fig. 15; if a client device with which the media integration system 100 communicates requests the audio/video content of a particular media production, the media integration system 100 may in some embodiments redirect the client device to the specific content provider system from which the media production originated in order to retrieve the audio/video content from the content provider system. Also see FIG. 15 illustrates an example of a merge operation (block 375). In this example, the normalized media document for the Titanic movie released in 1953 was previously included in the canonical object having the ID 5003, and this canonical object did not include any other normalized media documents. Subsequently, some change in this normalized media document for the 1953 Titanic movie (or some change in the algorithm used by the mapping module) caused the mapping module to determine that the normalized media document now 
in response to the received first request, obtain the first normalized object type based on the association between the first content repository-specific object type of the first object and the first normalized object type (¶0045 & ¶0074-¶0080 & Fig. 15; if a client device with which the media integration system 100 communicates requests the audio/video content of a particular media production, the media integration system 100 may in some embodiments redirect the client device to the specific content provider system from which the media production originated in order to retrieve the audio/video content from the content provider system. Also see FIG. 15 illustrates an example of a merge operation (block 375). In this example, the normalized media document for the Titanic movie released in 1953 was previously included in the 

Note that Walker still teaches that integration system 100 via admin may define and change how certain normalized media and mapping is created and processed (¶0052-¶0059). However, Walker does not expressly teach “the governance rule comprising a context definition that specifies a context under which the governance rule applies;” “receive a first request from a web application, the first obtain the governance rule based on the association between the first normalized object type and the governance rule;” “determine that the governance rule applies to the first request based on the context specified in the context definition; and service the first request using the governance rule.”
Speek teaches the governance rule comprising a context definition that specifies a context under which the governance rule applies (¶0041-¶0059 & Fig. 2; system 200 is a governance rule that includes an XML access module 220 for accessing an XML-based definition 225 of desired create/read/update/delete-functionality in pre-defined form, graphical interfaces on functionality and non-typed definitions of data in the data sources, data logic related to the data sources and the various relationships between these items; [0044] 3. a communication module 230 for receiving 231 a request to have the Web application perform an action, for triggering the XML parser 240 and the processing module 250 and for returning 239 the output of the processing module 250; [0045] 4. an XML parser 240 for parsing the XML-based definition; and [0046] 5. a processing module 250 for presenting one or more of the defined graphical interfaces and/or executing the functionality from the XML-based definition that is associated with the action, using the abstraction layer 210 to obtain access to the data managed in the external data sources 295 and applying On-Demand-Instantiation to type the non-typed objects within the context of the definition of the functionality being executed),
determine that the governance rule applies to the first request based on the context specified in the context definition (¶0041-¶0059 & Fig. 2; system 200/stand alone software application is a governance rule that includes an XML access module 220 for accessing an XML-based definition 225 of desired create/read/update/delete-functionality in pre-defined form, graphical interfaces on functionality and non-typed definitions of data in the data sources, data logic related to the data sources and the various relationships between these items; [0044] 3. a communication module 230 for receiving 231 a request to have the Web application perform an action, for triggering the XML parser 240 and the processing module 250 and for returning 239 the output of the processing module 250; [0045] 4. an XML parser 240 for parsing the XML-based definition; and [0046] 5. a processing module 250 for presenting one or more of the defined graphical interfaces and/or executing the functionality from the XML-based definition that is associated with the action, using the abstraction layer 210 to obtain access to the data managed in the external data sources 295 and applying On-Demand-Instantiation to type the non-typed objects within the context of the definition of the functionality being executed); 
and service the first request using the governance rule (¶0041-¶0059 & Fig. 2; system 200 is a governance rule that includes an XML access module 220 for accessing an XML-based definition 225 of desired create/read/update/delete-functionality in pre-defined form, graphical interfaces on functionality and non-typed definitions of data in the data sources, data logic related to the data sources and the various relationships between these items; [0044] 3. a communication module 230 for receiving 231 a request to have the Web application perform an action, for triggering the .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Speek into the system of Walker in order service a web application request and perform an action, where the stand-alone software application parses the XML-based definition, presents one or more of the defined graphical interfaces and/or executes the functionality from the XML-based definition that is associated with the action, using the abstraction layer to obtain access to the data managed in the external data sources and applying On-Demand-Instantiation to type the non-typed objects within the context of the definition of the functionality being executed (¶0022). Utilizing such teachings enable the system to relay on the XML-based definition thus serves as a repository that contains all the information for the data read/write components to fetch data from the various data-sources and do validated updates accordingly. The repository also contains the information on the functionality that is available in the application, whereas functionality is limited here to the business-logic for creating and updating data. Last but not least, the repository should contain information on how data belongs together and how the 

Walker in view of Speek do not expressly teach “receive a first request from a web application, the first request identifying a first object of the first content repository-specific object type and a first action to be performed with respect to the first object”
 “obtain the governance rule based on the association between the first normalized object type and the governance rule;” 
 Ishii teaches “receive a first request from a web application, the first request identifying a first object of the first content repository-specific object type and a first action to be performed with respect to the first object” (Fig. 1 & ¶0032-¶0065; when the NAS 10 receives an access request for referring to a stub file, the NAS 10 reads (recalls) data corresponding to the stub file from the CAS 40.  The NAS 10 associates the read data with the stub file to return the stub file to a usual file and has the usual file accessed from the source of the access request. Also note that when the NAS 20 or the NAS 30 receives an access request for referring to the file 72 or the file 80, the NAS 20 or the NAS 30 identifies the object associated with the file path name indicated by the access request in the CAS 40 (object 74 in FIG. 1).  The CAS 40 transmits the actual data or the metadata stored in the identified object 74 to the NAS 20 or the NAS 30.
 Note that Fig. 1 & ¶0032-¶0065; association is maintained between objects stored on NAS 10, 20, 30 and CAS 40 of Fig. 1 where the CAS 40 stores the files 72 and 80 stored in the NAS 10 in an object 74 (file A) using the object management function “normalized objet type.”  The CAS 40 stores the actual data corresponding to 
“obtain the governance rule based on the association between the first normalized object type and the governance rule;” (abstract, Each of first storage units holds configuration information indicating association between the first piece of data and the second pieces of data associated by first computers. Each of the first computers receives a second piece of data and register information of the received second piece of data in the configuration information, instructs a second computer to store the received second piece of data in association with the first piece of data, and identifies a second piece of data to be acquired from the second computer based on the configuration information in acquiring the second piece of data. The second computer, in accordance with instructions from the first computers, stores the second pieces of data in the second storage unit in association with the first piece of data. Moreover, see Fig. 1 & ¶0056-¶0064; functions for providing services “governance rule” including five functions that associate CAS 40 with M1, M2 or M3. Also see configuration table 500. Also see Fig. 1 & ¶0032-¶0065; when the NAS 10 receives an access request for 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ishii into the system of Walker in view of Speek in order for managing a large amount of data cost efficiently (¶0006). Utilizing such teachings allows a computer system hierarchical management of data and associated metadata, thereby allowing the stored data and metadata to be referred from a plurality of sites. Id. 

Regarding Claim 2, Walker in view of Speek and further in view of Ishii teach the system of claim 1, Walker further teaches wherein each object from the objects stored in the multiple distinct content repositories comprises associated metadata and associated content (see Fig. 2 and above mapping for claim 1. Also see Ishii Figs. 5 and 6).
Regarding Claim 3, Walker in view of Speek and further in view of Ishii teach the system of claim 2, Walker further teaches wherein each of the content repository-specific object types defines: a respective data structure of objects of that repository-

Regarding Claim 6, Walker in view of Speek and further in view of Ishii teach the system of claim 1, Speek further teaches wherein the governance rule includes a permitted action that is allowed on the first object in the context (see Speek in ¶0041-¶0059 and Ishii Fig. 1 & ¶0057-¶0062; different functions are stated for providing services).

Regarding Claim 7, Walker in view of Speek and further in view of Ishii teach the system of claim 1, Walker further teaches further comprising: a memory storing a unified object index, the unified object index including, for each object from the objects stored in the multiple distinct content repositories, an associated object identifier and an associated repository-specific object type (see Walker in ¶0053 indexer module. Also see Ishii ¶0091; the directory configuration table 500 contains information of an entry name 501, a UUID 502 “identifier,” a file type 503 and a last update data and time 504 which are registered in association.  The directory configuration table 500 illustrated in FIG. 3 contains entries 505 to 508), and wherein obtaining the first normalized object type based on the first object comprises determining that the first object is of the first 

Claims 8-10, 13-17 and 21 are substantially similar to the above claim, thus the same rationale applies. 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker-Speek-Ishii and further in view of Tian US 2010/0149583 A1. 
Regarding Claim 4, Walker-Speek-Ishii teach the system of claim 2, but they do not expressly teach “wherein the governance rule includes a metadata visibility rule that specifies which metadata of the associated metadata of the first object is visible to the web application when the first request is serviced.”
Tian teaches wherein the governance rule includes a metadata visibility rule that specifies which metadata of the associated metadata of the first object is visible to the web application when the first request is serviced (¶0058 & ¶0065; service metadata includes a service visibility attribute).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Tian into the system of Walker-Speek-Ishii in order to avoid any ambiguity when it comes to interpretation and users will have consistent device experience across all the clients because the 
	
Claims 11 and 18 are substantially similar to the above claim, thus the same rationale applies. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker-Speek-Ishii and further in view of Decker et al. (hereinafter Decker) US 2014/0365794 A1.  

Regarding Claim 5, Walker-Speek-Ishii teach the system of claim 2, but they do not expressly teach “wherein the governance rule includes a content visibility rule that specifies which content of the associated content of the first object is visible to the web application when the first request is serviced.”
Decker teaches wherein the governance rule includes a content visibility rule that specifies which content of the associated content of the first object is visible to the web application when the first request is serviced (¶0037 & Fig. 8; visibility module 170 for content visibility).


Claims 12 and 19 are substantially similar to the above claim, thus the same rationale applies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455